DETAILED ACTION

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Claims 1-17 are allowed.
Applicant’s amendments and/or remarks regarding currently pending independent claims 1, 16 and 17, appears to be persuasive. However, upon further review and search, main Claims 1, 16 and 1, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 16 and 17.
Specifically, base claim 1, contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine. 
Specifically, with regard to claim 1, “an image forming apparatus comprising: a memory that stores instructions; and a processor that executes the instructions stored in the memory to: set an optional function; determine whether the image forming apparatus can be connected to an external network when the optional function is set; an output acquisition information for acquiring activation information for activating the optional function from a server when it is determined that a connection is not possible; input the activation information; and an activation means that activates activate the 
Further, main Claims 16 and 17, contains the same language resulting in indication of allowable subject matter as of main claim 1. Therefore the reasons for indicating allowable subject matter of claims 16 and 17, are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of base claims 1, 16 and 17. Claims 2-15, which depend from claims 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677